DETAILED ACTION
Claims 1-7 are presented for examination, wherein claims 5-7 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nose (US 2015/0180024).
Regarding previously amended independent claim 1, Nose teaches a sodium battery (e.g. item 8) including an improved positive electrode (e.g. item 2) , a negative electrode (e.g. item 1) and an electrolyte layer (e.g. item 3) therebetween, said electrolyte layer may be composed of a solid electrolyte with sodium-ion conductivity (e.g. ¶¶ 0008, 123-126, and 145-146, and 154-155 plus e.g. Figure 4), a combination of said negative electrode and said solid electrolyte (hereinafter “battery component”) reading on “member for a power storage device,” said battery component comprising:
(1)	said electrolyte layer composed of said solid electrolyte with sodium-ion conductivity (e.g. supra), wherein said solid electrolyte may be e.g. beta-alumina solid electrolyte (e.g. ¶0154), reading on “a solid electrolyte made of a sodium ion-conductive oxide;” and,
(2)	said negative electrode may include a negative electrode active material layer (e.g. item 4) and a negative electrode current collector (e.g. item 5), wherein said negative electrode active material layer contains a negative electrode active material that is capable of releasing and taking up sodium ions, such as metals capable of alloying with sodium, such as at least one of Sn, Sb, and Pb; wherein said negative electrode active material layer may contain only said negative electrode active material; and, wherein said negative electrode is in direct contact with said electrolyte layer (e.g. ¶¶ 0123-126, 145, and 159 plus e.g. Figure 4), reading on “a negative electrode layer made of a metal or alloy capable of absorbing and releasing sodium and provided on the solid electrolyte,” 
wherein said negative electrode active material layer has a thickness that varies depending on the structure of the target sodium secondary battery, such as preferably within a range of 0.1 μm to 1,000 μm (e.g. ¶0129), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on the previously amended limitation “a thickness of the negative electrode layer is in a range of 0.05 µm to 3 µm.”
Regarding claim 2, Nose teaches the battery component of claim 1, wherein said negative electrode active material may be metals capable of alloying with sodium, such as at least one of Sn, Sb, and Pb (e.g. supra), reading on “the metal or alloy contains at least one element selected from the group consisting of Sn, Bi, Sb, and Pb.”
Regarding claim 3, Nose teaches the battery component of claim 1, wherein said negative electrode active material layer includes said negative electrode active material may be metals capable of alloying with sodium, such as at least one of Sn, Sb, and Pb, and further teaches said active material may be the only component within said negative electrode layer; and, said negative electrode active material layer is in direct contact with said electrolyte layer (e.g. supra), wherein, the process limitation “formed on” does not patentably distinguish the instant product invention, e.g. MPEP § 2113, reading on “the negative electrode layer is formed of a metal film or alloy film formed on the solid electrolyte.”
Regarding claim 4, Nose teaches the battery component of claim 1, wherein said solid electrolyte may be e.g. beta-alumina solid electrolyte (e.g. supra), reading on “the solid electrolyte is β-alumina, β”-alumina or NASICON crystals.”
Response to Arguments
Applicant's arguments filed November 28, 2022 have been fully considered but they are not persuasive.
First, the applicant alleges the following.
Applicant respectfully traverses the rejection of claims 1-4.

Claim 1 recites: 
A member for a power storage device, the member comprising:
a solid electrolyte made of a sodium ion-conductive oxide; and 
a negative electrode layer made of a metal or alloy capable of 
absorbing and releasing sodium and provided on the solid electrolyte; 
wherein 
a thickness of the negative electrode layer is in a range of 0.05 m to 3 µm. (emphasis added)

Applicant’s withdrawn claim 6 recites features that are similar to the features recited in Applicant’s claim 1, including the above-emphasized features. 

With the unique combination of features recited in Applicant’s claim 1, and similarly Applicant’s withdrawn claim 6, including the above-emphasized features, Applicant has been able to provide a member for a power storage device including a negative electrode layer having a reduced resistance and increased absolute capacity (mAh) (see, for example, paragraph [0023] of Applicant’s specification).

The Examiner alleged that Nose teaches a member for a power storage device comprising, inter alia, a negative electrode active material layer, which the Examiner alleged corresponds to Applicant’s recited negative electrode layer, made of a metal or alloy containing at least one of Sn, Sb, and Pb, and wherein a thickness of the negative electrode layer is in a range of 0.1 µm to 1,000 µm. For at least the following reasons, Applicant respectfully submits that the very broad range of the thickness of the negative electrode layer of Nose fails to render obvious Applicant’s very narrow range of the thickness of the negative electrode layer. 

Paragraph [0129] of Nose is the only mention in the disclosure of Nose regarding the thickness of the negative electrode active material layer. Paragraph [0129] of Nose is reproduced below in its entirety.

The thickness of the negative electrode active material layer varies widely depending on the structure of the target sodium secondary battery. For example, it is preferably within a range of 0.1 µm to 1,000 µm.

Although the Examiner is correct that the broad range disclosed by Nose establishes a prima facie case of obviousness of Applicant’s claimed range (MPEP 2144.05(I)), MPEP 2144.05(III) “Rebuttal of Prima Facie Case of Obviousness” provides several rationales in which Applicant can rebut the prima facie case of obviousness.
 
First, MPEP 2144.05(II) (D) states that one factor that may weigh against maintaining the obviousness rejection is that range disclosed by Nose is so broad that one of ordinary skill in the art would not have been motivated to optimize the range. In the present case, the overall range disclosed by Nose extends over 999.9 µm (1,000 µm - 0.1 µm), whereas Applicant’s overall range extends a mere 2.95 µm (3 µm - 0.05 µm). That is, the range disclosed by Nose is 333x larger than the range recited in Applicant's claim 1. Accordingly, the very broad range disclosed by Nose fails to provide any hint or suggestion to one of ordinary skill in the art that a very small range within the larger range could provide any particular advantages or benefits, such as those disclosed in Applicant’s specification. See, for example, paragraph [0023] of Applicant’s specification, which discloses the criticality of Applicant’s claimed range. MPEP 2144.05(II) (A). 

Second, as explained above, the very broad range disclosed in paragraph [0129] of Nose, and without any further teaching in Nose regarding the thickness of the negative electrode active material layer, is clear evidence that the thickness of the negative electrode active material layer was not recognized to be a result effective variable. MPEP 2144.05(III)(C) states in part:

The idea behind the ‘result-effective variable’ analysis is straightforward. Our predecessor court reasoned that a person of ordinary skill would not always be motivated to optimize a parameter ‘if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.’ ... In summarizing the relevant precedent from our predecessor court, we observed in Applied Materials that ‘[i]n cases in which the disclosure in the prior art was insufficient to find a variable result effective, there was essentially no disclosure of the relationship between the variable and the result in the prior art.’ 692 F.3d at 1297. (emphasis added) 

In view of the very broad range disclosed by Nose, the very narrow range recited in Applicant’s claim 1, and the lack of any hint or motivation within the disclosure of Nose to optimize the thickness of the negative electrode active material layer, Applicant respectfully submits that the Examiner’s prima facie case of obviousness has been rebutted in accordance with MPEP 2144.05(III). 

Thus, Nose fails to reasonably teach or suggest the features of “a negative electrode layer made of a metal or alloy capable of absorbing and releasing sodium and provided on the solid electrolyte” and “a thickness of the negative electrode layer is in a range of 0.05 µm to 3 µm,” as recited in Applicant’s claim 1. 

Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claim 1 under 35 U.S.C. § 103 as being unpatentable over Nose. 

(Remarks, at 4:4-6:4, bolding and italics in the original, plus underlining added.)
In response, the examiner respectfully notes that the argument is not commensurate with the scope of the instant disclosure.
Here, the instant specification states that the thickness of the negative electrode layer (item 3) is “preferably in the range of 0.05-50 µm” (emphasis added) in comparison with the claimed range of “0.05 µm to 3 µm” (emphasis added).
[0026]	The thickness of the negative electrode layer 3 is preferably in a range of 0.05 to 50 μm and still more preferably in a range of 0.3 to 3 μm. If the thickness of the negative electrode layer 3 is too small, the absolute capacity (mAh) of the negative electrode decreases, which is not preferred. If the thickness of the negative electrode layer 3 is too large, the resistance becomes large, so that the capacity (mAh/g) tends to decrease.

(Instant specification, at ¶0026, emphasis added, as published.)

Further, the inventive concept of the instant invention appears to be related with (1) the composition of the negative electrode metal/alloy and (2) interface between the negative electrode layer and the solid electrolyte.
Solution to Problem

[0007]	A member for a power storage device according to the present invention includes: a solid electrolyte made of a sodium ion-conductive oxide; and a negative electrode layer made of a metal or alloy capable of absorbing and releasing sodium and provided on the solid electrolyte.

[0008]	The metal or alloy preferably contains at least one element selected from the group consisting of Sn, Bi, Sb, and Pb.

[0009]	The negative electrode layer is preferably formed of a metal film or alloy film formed on the solid electrolyte.

[0010]	The solid electrolyte is preferably β-alumina, β″-alumina or NASICON crystals.

[0011]	A power storage device according to the present invention includes the above-described member for a power storage device according to the present invention and a positive electrode layer.

[0012]	Alternatively, a power storage device according to the present invention may be a power storage device that includes: a solid electrolyte made of a sodium ion-conductive oxide; a negative electrode layer made of a metal or alloy capable of absorbing and releasing sodium; and a positive electrode layer. In this case, the negative electrode layer is preferably formed of a metal film or an alloy film.

Advantageous Effects of Invention

[0013]	The present invention can provide a power storage device having a high charge/discharge capacity and excellent charge-discharge cycle characteristics.
…
[0021]	Examples of the metal or alloy capable of absorbing and releasing sodium include metals or alloys that absorb sodium by forming an alloy with sodium. Examples of such metals or alloys include metals or alloys that contain at least one element selected from the group consisting of Sn, Bi, Sb, and Pb. When the negative electrode layer 3 is made of an alloy, it may contain a metal not forming an alloy with sodium. Examples of the metal not forming an alloy with sodium include Zn, Cu, Ni, Co, Si, Al, Mg, and Mo. When the negative electrode layer 3 contains a metal not forming an alloy with sodium, expansion and contraction of the active material during absorption and release of sodium can be suppressed, so that the charge-discharge cycle characteristics can be improved. Particularly, an alloy containing Zn, Cu or Al is preferred because of its ease of processing. The content of the metal not forming an alloy with sodium is preferably in a range of 0 to 80% by mole, more preferably in a range of 10 to 70% by mole, and still more preferably in a range of 35 to 55% by mole. If the content of the metal not forming an alloy with sodium is too large, the charge/discharge capacity may become excessively low.

[0022]	In this embodiment, from the viewpoint of allowing the negative electrode layer 3 to adhere to the solid electrolyte 2, the negative electrode layer 3 is preferably formed of a metal film or an alloy film. When the adhesion between the negative electrode layer 3 and the solid electrolyte 2 is increased, the charge-discharge cycle characteristics can be further increased. In addition, when the negative electrode layer 3 is formed of a metal film or an alloy film, the negative electrode layer 3 can be densified. Thus, not only the thickness of the negative electrode layer 3 can be reduced, but also the electrically conductive network of the film in an in-plane direction thereof can be widened, so that the electronic resistance of the negative electrode layer 3 can be reduced. As a result, an excellent rate characteristic is provided. Examples of a method for forming the metal film or the alloy film include: physical vapor deposition methods, such as evaporation coating and sputtering; and chemical vapor deposition methods, such as thermal CVD, MOCVD, and plasma CVD. Alternatively, other methods for forming the metal film or the alloy film include liquid phase deposition methods, such as plating, the sol-gel method, and spin coating.

[0023]	When the metal or alloy is in particulate form, the negative electrode layer 3 may be formed by applying a paste containing metal particles or alloy particles to the surface of the solid electrolyte 2. In this case, if necessary, the applied paste may be thermally treated to form it into a film. Alternatively, the negative electrode layer 3 may be formed by depositing the metal particles or alloy particles on the surface of the solid electrolyte 2 by aerosol deposition, electrostatic powder coating or other processes. In this case, it is preferred to apply pressure to the deposited metal particles or alloy particles to densify them, thus improving the electrical conductivity or the ionic conductivity. Alternatively, the deposited metal particles or alloy particles may be heated to near their melting point to densify them, thus improving the electrical conductivity or the ionic conductivity.

[0024]	The negative electrode layer 3 may contain a solid electrolyte powder, a conductive aid such as carbon, a binder, and so on. When the negative electrode layer 3 contains the solid electrolyte powder, the contact interface between the active material and the solid electrolyte powder increases to facilitate the absorption and release of sodium ions during charge and discharge, so that the rate characteristic can be improved. The solid electrolyte powder that can be used is a powder of the same material as used for the solid electrolyte 2 to be described hereinafter. The average particle diameter of the solid electrolyte powder is preferably 0.01 to 15 μm, more preferably 0.05 to 10 μm, and particularly preferably 0.1 to 5 μm. If the average particle diameter of the solid electrolyte powder is too large, the distance taken to conduct sodium ions becomes long, so that the ionic conductivity tends to decrease. In addition, the ion-conducting path between the active material powder and the solid electrolyte powder tends to reduce. As a result, the discharge capacity is likely to decrease. On the other hand, if the average particle diameter of the solid electrolyte powder is too small, degradation due to elution of sodium ions and reaction thereof with carbon dioxide may occur, so that the ionic conductivity is likely to decrease. In addition, voids are likely to be formed, so that the electrode density is likely to decrease. As a result, the discharge capacity tends to decrease.
…
TABLE 1:

    PNG
    media_image1.png
    425
    759
    media_image1.png
    Greyscale

…
TABLE 2:

    PNG
    media_image2.png
    415
    408
    media_image2.png
    Greyscale


(Instant specification, at e.g. ¶¶ 0007-13 and 21-24 plus Tables 1-2, underlining added.) 
Here, the instant specification does not appear to indicate the thickness of the negative electrode is part of the invention concept, as suggested in the Remarks.

Further, the examiner respectfully notes that comparative examples 1 and 2, as provided in the instant specification, have negative electrode active material thicknesses of 434 nm and 971 nm (i.e. 0.434 µm and 0.971 µm), within the claimed range of “0.05 µm to 3 µm.”

Furthermore, an argument of counsel is insufficient to overcome a prima facie showing of obviousness. Since a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments or evidence to rebut the prima facie case. See e.g., In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented by way of an affidavit or declaration under 37 CFR 1.132. However, arguments of counsel cannot take the place of factually supported objective evidence. See e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996). See also MPEP § 2145.
The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP § 716.02(d). Absent such showing, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” MPEP § 2144.05.

Finally, the unexpected property or result must actually be unexpected and of statistical and practical significance. MPEP § 716.02(a).
Unexpected results for a claimed range, as compared with the range disclosed in the prior art, must be shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” See MPEP § 716.02.
Here, in light of all of the evidence of record, the examiner respectfully maintains the prima facie case of obviousness of the claimed range of thickness.
Second, the applicant alleges the following.
In view of the foregoing remarks, Applicant respectfully submits that claim 1 is allowable. Claims 2-4 depend upon claim 1, and are therefore allowable for at least the reasons that claim 1 is allowable. 

(Remarks, at 6:5.)
In response, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joshi et al (US 2013/183546); and,
Hu et al (US 2019/0088986).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723